STATE OF MICHIGAN

                            COURT OF APPEALS



NATIONAL CHURCH RESIDENCES INC.,                                     UNPUBLISHED
JAMES RIVER CASUALTY CO., and,                                       June 20, 2017
MADISON HEIGHTS WIN LIMITED
DIVIDEND HOUSING ASSOCIATION
LIMITED PARTNERSHIP,

               Plaintiffs-Appellees,

v                                                                    No. 332200
                                                                     Oakland Circuit Court
SHERYLE R. PORTER,                                                   LC No. 2015-146847-NZ

               Defendant-Appellant.


Before: MARKEY, P.J., and METER and SHAPIRO, JJ.

PER CURIAM.

        Defendant, Sheryle Porter, appeals as of right from the March 11, 2016 final order of the
trial court granting plaintiffs’ motion for summary disposition under MCR 2.116(C)(10) (no
genuine issue of material fact) and granting plaintiffs injunctive relief. We affirm.

        The present action arises out of a long running dispute between Porter and the owners
and managers of her former apartment complex, plaintiffs National Church Residences Inc.
(National Church) and Madison Heights Win Limited Dividend Housing Association (Madison
Heights), as well as the apartment complex’s insurer, plaintiff James River Casualty Co. (James
River). The dispute appears to have its genesis in June of 2013 when the toilet in Porter’s
apartment experienced a leak and, according to Porter, either was not repaired by maintenance or
was negligently repaired resulting in her apartment flooding. Porter contends that this flooding
caused her to develop a toe fungus for which plaintiffs owe her damages. Porter submitted
claims to James River but, after an investigation by its adjuster, James River denied the claim.
National Church’s own investigation was unable to confirm Porter’s allegations of flooding and
determined that Porter was not entitled to any damages. Porter then filed complaints with several
state agencies and began litigation in federal court. Following the dismissal of those actions by
the relevant state agencies and the federal district court, Porter executed and filed a Notice of Lis
Pendens and Claim of Lien with the Oakland County Register of Deeds Office claiming to have
a lien against the apartment complex.




                                                -1-
        Porter then filed a complaint in the Oakland Circuit Court alleging that she was lawfully
entitled to possession of the apartment complex and requesting a court appointed receiver. The
complaint was filed by Porter on a pro se basis, and while difficult to discern, it appears to allege
that Porter is entitled to possession of the apartment complex for plaintiffs’ refusal to pay her
damages from her leaky toilet and subsequent toe fungus. The complaint was ultimately
dismissed under MCR 2.116(C)(8) (failure to state a claim). However, during the pendency of
that action, Porter filed numerous deeds with the Oakland County Register of Deeds Office
transferring the property to herself. Porter signed the deeds as both the receiving party and the
transferring party. Plaintiffs then commenced this suit seeking equitable relief to enjoin Porter
from further attempts to transfer the property and from further attempts to sue plaintiffs. After
this action was commenced, Porter filed documents with the Ohio Secretary of State’s Office, the
Michigan Department of Licensing and Regulatory Affairs, and the Michigan Department of
Attorney General attempting to dissolve National Church and Madison Heights as legal entities
and attempting to cancel their certificates to conduct business. Porter has at numerous times
asserted to various governing entities in the numerous deeds and documents that she filed that
she is a trustee of plaintiffs, a co-owner of plaintiffs, and a judgment creditor of plaintiffs.

        The trial court entered preliminary orders granting plaintiffs a preliminary injunction and
granting them summary disposition under MCR 2.116(C)(8) on Porters counterclaims. The trial
court entered its final order on March 11, 2016 granting plaintiffs summary disposition on their
complaint and ordering that the liens Porter filed against the property and the deeds she filed
purporting to transfer the property to herself all “be stripped from the chain of title against the
Property.” The trial court also ordered that the documents Porter filed attempting to dissolve
plaintiffs and cancel their ability to conduct business be declared null and void, ordered that
Porter be enjoined from having contact with plaintiffs, ordered that she be enjoined from taking
any action on behalf of plaintiffs, ordered that Madison Heights and National Church were not
dissolved, and ordered that Porter be enjoined from filing any legal claim against plaintiffs
outside of the confines “of the above-captioned matter.”

        Upon review of the record, we affirm the decision of the trial court in all respects.1
Plaintiffs’ complaint alleged claims for abuse of process, slander of title, quiet title, and for a bill
of peace.2 “To recover upon a theory of abuse of process, [plaintiffs] must plead and prove (1)
an ulterior purpose and (2) an act in the use of process which is improper in the regular
prosecution of the proceeding.” Friedman v Dozorc, 412 Mich. 1, 30; 312 NW2d 585 (1981).


1
  We review the trial court’s grant of summary disposition “de novo to determine if the moving
party is entitled to judgment as a matter of law.” Maiden v Rozwood, 461 Mich. 109, 118; 597
NW2d 817 (1999). We review a trial court’s grant of injunctive relief for an abuse of discretion.
Mich Coalition of State Employee Unions v Mich Civil Serv Comm’n, 465 Mich. 212, 217; 634
NW2d 692 (2001). A trial court abuses its discretion when it chooses an outcome outside the
range of reasonable and principled outcomes. Maldonado v Ford Motor Co, 476 Mich. 372, 388;
719 NW2d 809 (2006).
2
 Plaintiffs also included a count for malicious prosecution, but the trial court’s dismissed that
count, and plaintiffs have not appealed that portion of the trial court’s order.



                                                  -2-
“To establish slander of title . . . [plaintiffs] must show falsity, malice, and special damages, i.e.,
that the defendant maliciously published false statements that disparaged [their] right in property,
causing special damages.” B & B Investment Group v Gitler, 229 Mich. App. 1, 8; 581 NW2d 17
(1997). Special damages can include litigation costs. Id. at 9. A quiet title claim may be
brought to remove a cloud on title. Adams v Adams, 276 Mich. App. 704, 712, 712 n 2; 742
NW2d 399 (2007), and see MCL 600.2932 (a person who claims an interest in land may bring an
action against anyone claiming an inconsistent interest in that land). “[A] bill of peace is a
proper remedy to prevent the vexatious recurrence of litigation. A bill of peace will lie, after
repeated trials at law and satisfactory verdicts, to have an injunction against further litigation.”
Hooker Chems & Plastic Corp v Attorney General, 100 Mich. App. 203, 208; 298 NW2d 710
(1980) (internal quotations and citation omitted).

        Plaintiffs have sufficiently introduced evidence establishing all the elements to each of
their claims, and Porter has not come forth with any evidence to challenge plaintiffs’ proofs.
Concerning plaintiffs’ claim for abuse of process, plaintiffs put forth evidence that Porter filed
liens and claims against their property for the purpose of attempting to transfer it to herself as an
effort to get plaintiffs to pay her damages before any judgment or court order determining that
she had the right to those damages. Additionally, plaintiffs provided numerous false and
fraudulent deeds that Porter filed with the Oakland County Register of Deeds office and
submitted the affidavit of their attorney stating that they have incurred over $15,000 in litigation
costs on account of Porter’s actions. This established evidence of plaintiffs’ slander of title
claim. Regarding the claim for quiet title, plaintiffs put forth evidence that the rightful owner of
the real property was Madison Heights and that Porter clouded title to the property through the
filing of various false and fraudulent deeds. In regards to the request for a bill of peace, plaintiffs
put forth evidence of multiple actions that Porter filed against them in federal court, state court,
and with state agencies, all of which were dismissed. Plaintiffs’ evidence was unrebutted. Porter
has not been able to articulate an argument, let alone produce evidence, as to why plaintiffs are
not entitled to the relief requested, therefore, failing to show the existence of a genuine issue of
material fact. See Quinto v Cross & Peters Co, 451 Mich. 358, 362; 547 NW2d 314 (1996)
(stating that after the moving party comes forward with evidence to support its position the
burden shifts to the nonmoving party to establish that a genuine factual dispute exists).

        We also agree with the trial court that equitable relief was appropriate in this case and
affirm the award fashioned by the trial court. Equitable relief is generally appropriate “when (1)
justice requires it, (2) there is no adequate remedy at law, and (3) there exists a real and
imminent danger of irreparable injury.” Head v Phillips Camper Sales & Rental Inc, 234 Mich
App 94, 110; 593 NW2d 595 (1999) (internal quotations and citation omitted). Both plaintiffs
and the general public have a strong interest in ensuring that an improper cloud of title is not
made over the affected property and that plaintiffs’ ability to conduct business as legal entities is
not eliminated by Porter’s fraudulent conduct. Money damages would be insufficient to remove
the cloud of title over plaintiffs’ property or to correct the harm caused by Porter’s attempts to
dissolve plaintiffs’ legal status or rescind their ability to lawfully conduct business in this state.

        The trial court also did not err in granting plaintiffs summary disposition on the claims in
Porter’s counter-complaint. Porter labeled her counterclaims as: ex contractu, ex delicto, trustee
ex maleficio, constructive fraud, and failure to perform official duty. However, she did not
provide any explanation or articulate a factual basis for her claims beyond mere conclusory


                                                 -3-
statements. “[C]onclusory statements that are unsupported by allegations of fact on which they
may be based will not suffice to state a cause of action.” State v CVS Caremark Corp, 496 Mich.
45, 63; 852 NW2d 103 (2014). Porter’s counter-complaint, like all her pleadings in this and
related matters, are difficult to follow, and, although they contain well known legal phrases, are
often incomprehensible. At no point has Porter articulated any discernable legal theory as to
how or why she is entitled to relief.

        Finally, to the extent Porter challenges the trial court’s grant of plaintiff’s motion for a
preliminary injunction, the issue is moot. An issue becomes moot when “a judgment, if entered,
cannot for any reason have a practical legal effect on the existing controversy.” GMC v Dep’t of
Treasury, 290 Mich. App. 355, 386; 803 NW2d 698 (2010). The trial court’s final order granted
plaintiffs a permanent injunction, so any decision we were to make on whether plaintiffs should
have been granted a preliminary injunction cannot have a practical legal effect on this
controversy. Therefore, we decline to consider any issue related to that order. King v Mich State
Police Dep’t, 303 Mich. App. 162, 192; 841 NW2d 914 (2013) (stating that this Court does not
generally address moot questions).

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Patrick M. Meter
                                                             /s/ Douglas B. Shapiro




                                                -4-